                                            Case 4:18-cr-00603-HSG Document 109 Filed 07/30/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       USA,                                            Case No. 18-cr-00603-HSG
                                   8                     Plaintiff,                        ORDER DENYING MOTION FOR
                                                                                           COMPASSIONATE RELEASE
                                   9              v.
                                                                                           Re: Dkt. Nos. 99, 102
                                  10       John Vicencio Vinoya,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Defendant John Vicencio Vinoya’s motion for compassionate

                                  14   release and to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). See Dkt. No. 102

                                  15   (“Mot.”).1 For the reasons detailed below, the Court DENIES the motion.

                                  16       I.   BACKGROUND
                                  17            On December 13, 2018, Defendant was charged with online enticement of a minor in

                                  18   violation of 18 U.S.C. § 2422(b). Dkt. No. 1. A superseding information was filed on September

                                  19   24, 2019, charging Defendant with one count of attempted receipt of child pornography in

                                  20   violation of 18 U.S.C. § 2252(a)(2) and (b). Dkt. No. 42. The Court sentenced Defendant to 72

                                  21   months imprisonment and a 20-year term of supervised release. Dkt. No. 78. The Bureau of

                                  22   Prisons has not yet calculated Defendant’s anticipated last day of official incarceration because

                                  23
                                       1
                                  24     Defendant sent two letters to the Court requesting changes to his sentence. In his first letter,
                                       Defendant requests that his sentence be changed to an “alternative suspended sentence,” but he
                                  25   does not cite legal authority for his request. See Dkt. No. 99. In his second letter, Defendant
                                       requests compassionate release and a reduction in sentence pursuant to 18 U.S.C. §
                                  26   3582(c)(1)(A)(i). Dkt. No. 102. With regard to Defendant’s first letter, the Court notes that all of
                                       the factors that Defendant raises—his lack of a prior criminal record, his work history, his family
                                  27   circumstances, and his psychological evaluation—were taken into consideration by the Court at
                                       the time of his sentencing and thus do not support the current request to alter Defendant’s
                                  28   sentence. See Dkt. No. 74. Accordingly, the Court DENIES Defendant’s request for an
                                       alternative suspended sentence. Dkt. No. 99.
                                            Case 4:18-cr-00603-HSG Document 109 Filed 07/30/21 Page 2 of 4




                                   1   Defendant has not yet been designated to a Bureau of Prisons facility. See Dkt. No 104 at 2.

                                   2   However, assuming that Defendant receives credit for the months he has spent in state and federal

                                   3   custody, Defendant has served approximately 35 months of his 72-month custodial sentence. Id.

                                   4   Therefore, if not granted early release, Defendant would serve approximately 37 additional months

                                   5   in prison.

                                   6           On April 9, 2021, Defendant requested a sentence reduction and release under the

                                   7   compassionate release provision in 18 U.S.C. § 3582(c)(1)(A)(i). See Mot. The government filed

                                   8   its opposition to this request on April 22, 2021. See Dkt. No. 104.

                                   9    II.    LEGAL STANDARD
                                  10                Jurisdiction
                                  11           The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First

                                  12   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, provides that the Court:
Northern District of California
 United States District Court




                                  13                   may reduce the term of imprisonment (and may impose a term of
                                                       probation or supervised release with or without conditions that does
                                  14                   not exceed the unserved portion of the original term of
                                                       imprisonment), after considering the factors set forth in section
                                  15                   3553(a) to the extent that they are applicable, if it finds that . . .
                                                       extraordinary and compelling reasons warrant such a reduction . . .
                                  16                   and that such a reduction is consistent with applicable policy
                                                       statements issued by the Sentencing Commission . . . .
                                  17

                                  18   18 U.S.C. § 3582(c)(1)(A)(i). However, the Court may only do so “upon motion of the defendant

                                  19   after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

                                  20   Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such

                                  21   a request by the warden of the defendant’s facility, whichever is earlier.” Id. Full exhaustion

                                  22   requires that a defendant first ask the warden of his or her facility to recommend his or her release.

                                  23   A defendant then must exhaust two additional internal levels of appeal within the agency, or wait

                                  24   the 30 days, whichever is earlier. 28 C.F.R. § 542.15(a). “[Section] 3582(c)(1)(A)’s

                                  25   administrative exhaustion requirement is mandatory and must be enforced when properly raised by

                                  26   the government.” United States v. Keller, 2 F.4th 1278 (9th Cir. 2021).

                                  27   //

                                  28   //
                                                                                         2
                                           Case 4:18-cr-00603-HSG Document 109 Filed 07/30/21 Page 3 of 4




                                   1              Factors
                                   2          A court may modify a defendant’s sentence “after considering the factors set forth in
                                   3   § 3553(a) to the extent applicable” if it finds “extraordinary and compelling reasons warrant such
                                   4   a reduction” and “such a reduction is consistent with applicable policy statements issued by the
                                   5   Sentencing Commission.” Id. § 3582(c)(1)(A)(i).
                                   6   III.   DISCUSSION
                                   7              Jurisdiction
                                   8          The Government does not contest that the Court has jurisdiction to consider Defendant’s
                                   9   motion. Dkt. No. 104 at 3. Defendant is not yet in Bureau of Prisons custody. Id. As the
                                  10   Government explains, because Defendant cannot seek a decision from the Bureau of Prisons at
                                  11   this time, he has exhausted his administrative remedies. See id.; 18 U.S.C. § 3582(c)(1)(A).
                                  12              Extraordinary and Compelling Reasons
Northern District of California
 United States District Court




                                  13          In his motion, Defendant does not argue that extraordinary or compelling reasons exist that
                                  14   would warrant a reduction in his sentence.2 Mot. The Court also notes that Defendant does not
                                  15   raise any health or COVID-19 related reasons for his request for compassionate release. Id.
                                  16   Defendant is 49 years old, and there is nothing in the record before the Court that suggests that he
                                  17   has any extraordinary or compelling health reasons for a reduction of his sentence. See Dkt. No.
                                  18   71 ¶ 74 (“The defendant is healthy, has no history of health problems, and is not currently taking
                                  19   any prescription medication.”).
                                  20          Finally, the Court notes that as part of his plea agreement, Defendant admitted not only to
                                  21   attempted receipt of child pornography, but also to an attempt to “persuade and entice the minor to
                                  22   engage in sexual intercourse” with him. Dkt. No. 46 at 3. Given the nature and circumstances of
                                  23   Defendant’s offense, the Court cannot conclude that he would not be a danger if released into the
                                  24   community.
                                  25

                                  26   2
                                         As discussed above, the factors listed in Defendant’s March 30, 2021 letter were already
                                  27   considered by the Court at the time of sentencing. See Dkt. Nos. 74, 99. In several subsequent
                                       letters, see Dkt. Nos. 103 and 106, Defendant raises arguments related to the effectiveness of his
                                  28   counsel, but those arguments are not relevant for the purposes of Defendant’s motion for
                                       compassionate release.
                                                                                         3
                                           Case 4:18-cr-00603-HSG Document 109 Filed 07/30/21 Page 4 of 4




                                   1          Accordingly, the Court finds that Defendant has not shown “extraordinary and

                                   2   compelling” reasons warranting his release.3 18 U.S.C. § 3582(c)(1)(A)(i).

                                   3              Section 3553(a) Factors
                                   4          Defendant has served approximately half of his 72-month sentence. In imposing this

                                   5   sentence, which was on the lower end of the Guidelines range of 70-87 months and 12 months

                                   6   more than the mandatory minimum sentence, the Court considered the factors listed in 18 U.S.C. §

                                   7   3553(a). The Court finds that a further reduction in Defendant’s sentence is not warranted under

                                   8   the circumstances presented on this record

                                   9   IV.    CONCLUSION
                                  10          Accordingly, the Court DENIES the motion for compassionate release and reduction of

                                  11   sentence and DENIES Defendant’s request for an alternative suspended sentence.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 7/30/2021

                                  14                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       3
                                         In making this finding, the Court takes into account the Ninth Circuit’s recent holding that “the
                                       current version of U.S.S.G. § 1B1.13 is not an applicable policy statement for 18 U.S.C. §
                                  27   3582(c)(1)(A) motions filed by a defendant.” United States v. Aruda, 993 F.3d 797, 802 (9th Cir.
                                       2021) (internal quotation marks and alterations omitted). “The Sentencing Commission’s
                                  28   statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for § 3582(c)(1)(A)
                                       motions filed by a defendant, but they are not binding.” Id.
                                                                                         4
